Citation Nr: 0512498	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  02-07 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of left distal fibula fracture with degenerative 
arthritis. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from August 1961 to August 
1963.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2000 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
granted service connection for residuals of fracture to the 
left distal fibula and assigned an initial evaluation of 10 
percent disabling.  

The RO separately granted service connection for in a March 
2003 rating decision and assigned separate ratings for these 
disorders.  Thus, any disabilities involving the left knee 
and left hip are not for Board consideration in this appeal.  


FINDING OF FACT

The veteran's service-connected left distal fibula fracture 
with degenerative arthritis is not shown to be productive of 
marked limitation of motion, ankylosis, or malunion of os 
calcis or astragalus with marked deformity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of left distal fibula fracture with 
degenerative arthritis have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5271 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the initial unfavorable 
agency decision was made prior to passage of the VCAA.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The VA provided the veteran with notification of the duty to 
assist in a December 2002 letter.  In this letter, the 
veteran was told of the requirements to establish an 
increased rating for his claim, of the reasons for the denial 
of his claim, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claim.  The duty to assist letter and the SSOC 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.    

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letter in December 
2002, his claim was readjudicated based upon all the evidence 
of record.  There is no indication that the disposition of 
his claim would have been different had he received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Service medical records were previously obtained and 
associated with the claims folder.  Furthermore, private and 
VA medical records, referred to by the veteran, were obtained 
and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record includes several examination 
reports, and the most recent examination report of April 2004 
provides a current assessment of the veteran's condition 
based not only on examination of the veteran, but also on 
review of the records.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Initial increased evaluation

Following the September 2000 rating decision granting service 
connection for residuals of fracture, left distal fibula at 
10 percent, the veteran disagreed with the evaluation.  The 
veteran contended that he experiences severe ankle 
disability, manifested by limitations by severe pain, 
weakness, lack of endurance and instability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder. See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2004).

The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  In a claim for a greater original rating 
after an initial award of service connection, all of the 
evidence submitted in support of the appellant's claim is to 
be considered. In initial rating cases, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2004). 

In this case, there is no diagnostic code specific to 
residuals of fracture to the left distal fibula. For this 
reason, the RO evaluated the veteran's service-connected 
disability by analogy under Diagnostic Code 5271 for limited 
ankle motion. The Board will consider whether a higher rating 
can be granted under this diagnostic code, as well as 
consider any other potentially applicable diagnostic codes.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, is rated under arthritis, 
degenerative.  Degenerative arthritis, when established by X-
ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved. When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion. In the absence of limitation of 
range of motion, a rating of 20 percent is for application 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups with occasional 
incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2004).

For the ankle, limitation of motion is rated under Diagnostic 
Code 5271.  Under Diagnostic Code 5271, a 10 percent 
evaluation is warranted for moderate limitation of motion and 
a 20 percent evaluation is warranted for marked limitation of 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The average 
normal range of motion of the ankle is from 20 degrees of 
dorsiflexion to 45 degrees of plantar flexion. 38 C.F.R. § 
4.71, Plate II. 

The Board will also consider other Diagnostic Codes in 
evaluating the veteran's claim. Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5270, for ankylosis of the ankle. A 20 
percent rating requires that the joint be ankylosed in 
plantar flexion less than 30 degrees. A 30 percent rating is 
warranted where there is ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
0 and 10 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5270.

Malunion of the tibia and fibula is evaluated as 10 percent 
disabling when there is slight knee or ankle disability, 20 
percent disabling when there is moderate knee or ankle 
disability, and it is evaluated as 30 percent disabling when 
there is marked knee or ankle disability. 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Functional loss contemplates the inability of the 
body to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain. 38 
C.F.R. § 4.40. A part that becomes painful on use must be 
regarded as seriously disabled. Id.; see also DeLuca. As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement. 38 C.F.R. § 4.45(f).

Service medical records revealed trauma to the left ankle in 
February 1963, with prominent swelling and discoloration 
noted on clinical exam.  A left ankle X-ray dated in February 
1963 showed a chip fracture of the distal fibula. There was 
no (note the word significant was crossed out) fracture of 
the main shaft.  Ankle mortise had normal anatomic 
relationship.  

Private treatment records from 1981 to 1999 address medical 
problems other than the left ankle.  He is noted to have 
sustained a "dancer's fracture" injury to his left foot in 
June 1990 when he twisted his foot stepping off a curb.  The 
fracture was to the left 5th metatarsus and he also had a 
sprain of the left ankle.  He was placed in a cast, which was 
removed in July 1990, and he underwent physical therapy.  In 
August 1990 he was seen for follow up of the dancer's 
fracture and severe sprain of the left ankle.  He was doing a 
bit better, but had some tenderness over the first metatarsal 
and Achilles tendon.  He was placed in an air cast splint and 
continued with physical therapy.  By September 1990, he was 
noted to be doing very well, could heel toe walk, but had 
some left foot pain walking long distances.  There was some 
tenderness over the Les Franc area of the left foot.  He was 
deemed to have reached maximum medical benefits and was 
released without restrictions.  Subsequent private records 
document treatment for problems other than the left ankle.  

The report of a September 2000 VA examination yielded the 
following findings pertaining to the left ankle.  He 
complained of pain, stiffness and swelling in the left ankle 
with the pain going to the left knee and hip.  He treated the 
pain with Tylenol.  He sometimes got 8/10 pain that waxed and 
waned every day.  Walking and standing aggravated it.  He 
denied using any orthopedic devices or walking aids.  He also 
denied any prosthetic implants.  He denied any episodes of 
dislocation or recurrent subluxation.  He also denied any 
constitutional symptoms of inflammatory arthritis.  He stated 
that the ankle slowed him down at work and that he had to be 
very careful where he stepped because the ankle twisted very 
easily.  Range of motion of the left ankle was 40 degrees 
plantar flexion and 20 degrees of dorsiflexion.  He indicated 
that he had pain with range of motion, limiting the plantar 
flexion to 40 degrees.  The left ankle exhibited tenderness 
to palpation.  He was noted to walk slowly and with a limp, 
favoring the left leg.  No ankylosis was present.  X-rays 
were noted to show no fracture or deformity but the left 
ankle showed mild degenerative changes of the medial and 
lateral malleoli and no fracture or deformity.  The pertinent 
diagnosis was residual of chip fracture left ankle/fibula, 
mild degenerative changes.  

VA treatment records from 2001 primarily address problems 
such as back pain and left knee pain, but an April 2001 
treatment record gave a history of an injury to the left foot 
in the service, described as a "crush injury." He was noted 
to limp ever since his injury.  However no findings were made 
of any left ankle problems in this April 2001 record.

A November 2001 VA examination of the left ankle revealed 
complaints of chronic pain in the left ankle since the 1970's 
following an injury, described as an inversion type injury to 
the left ankle.  This was noted to be diagnosed as a chip 
fracture of the distal left fibula, treated by casting.  He 
complained of recurrent pain in the ankle over the years and 
stated that he now had a fairly constant amount of discomfort 
in the left ankle, which was increased by prolonged standing 
and walking.  The veteran stated that he used a cane 
occasionally to steady his gait.  He denied any previous 
surgery or invasive procedures involving the left ankle.  He 
denied any history of recurrent dislocation or subluxation 
and there was no history of inflammatory arthritis or 
constitutional symptoms.  Regarding the effects of the ankle 
on his usual occupation and daily activities, he complained 
of increased discomfort in the ankle with prolonged standing 
and walking.  However, his normal activities were not 
severely affected by this condition.  Range of motion testing 
revealed evidence of mild discomfort in the left ankle 
throughout the range of motion testing process.  There was no 
evidence of loss of mobility or dysfunction other than 
evidence of discomfort during range of motion testing.  There 
was no evidence of edema, effusion, instability, weakness, 
tenderness, redness, heat or abnormal movement.  There was 
guarding of movement during range of motion testing.  He 
walked with a slight limp favoring the left leg.  No findings 
of anklyosis were deemed applicable.  

On range of motion, neutral position was with the foot at 90 
degrees to the ankle.  Dorsiflexion was 0-20 degrees, plantar 
flexion was 0-45 degrees, inversion was 0-30 degrees and 
eversion was 0-20 degrees.  As noted above, range of motion 
yielded slight discomfort throughout the range of motion, 
however there was full range of motion and no evidence of 
joint instability.  There was no evidence of swelling or 
inflammation and palpation yielded no evidence of discomfort.  
The diagnosis was old chip fracture, distal left fibula and 
degenerative joint disease (DJD) of left ankle.  X-rays from 
September 2000 were noted to show mild degenerative changes.  

VA treatment records from 2002 focused on chronic left knee 
pain, with no reference made to any left ankle findings.  He 
was noted to limp with the left leg in a January 2002 
neurological consult evaluation.    

At a February 2003 VA examination, the examiner noted the 
history of the fracture to the left distal fibula with DJD.  
He indicated that the left ankle was giving him increasing 
difficulty with pain and swelling to the extent that he had 
left knee and left heel pain progressively over the past 20 
year.  He rated the pain from the ankle at a level of 10/10, 
with stiffness and swelling in the left ankle at times.  He 
was noted to be unable to tolerate several medications due to 
GI upset.  He did not use any assistive devices although he 
realized he needed a cane to keep from falling.  Regarding 
affects of his multiple joint conditions, including the 
ankle, he indicated that he was laid off from his job at a 
muffler repair shop due to being unable to meet the demands 
of the job with walking and climbing ladders.  He related 
easy twisting of the ankle and was more prone to sprains and 
falls.  His activities were slow paced because of pain.  He 
indicated that he fell at a store and at home.  He was unable 
to stand for any period and his ambulation tolerance was 
greatly diminished.  He was unable to meet work and household 
demands.  On physical examination the left ankle's 
dorsiflexion was 0 to 15 degrees, plantar flexion was 0 to 25 
degrees at which point there was pain in the dorsal and 
posterior aspects of the ankle.  Neutral position was with 
the foot at 90 degrees to the ankle.  Repetitive use brought 
an additional limitation of pain, but no fatigue, weakness or 
lack of endurance.  On objective examination, the left ankle 
had varicose veins and fullness on the medial malleolar area.  
The rest of the findings were addressing the left knee and 
hip.  The pertinent diagnosis was residuals of fracture of 
the left distal fibula with degenerative arthritis of the 
left ankle.  

The examiner commented that the veteran did have a fracture 
of the left distal fibula and resultant DJD of the left 
ankle.  Due to continuously worsening pain, he was unable to 
place weight on the left ankle in an appropriate way and this 
was said as likely as not to result in left knee and left hip 
problems.  

VA treatment records from 2003 reveal a general complaint of 
severe left leg pain, mostly at night in September 2003.  
Another September 2003 record indicated that the pain was in 
the left knee and hip.  VA examinations dated November 2003 
addressed orthopedic problems involving joints other than the 
left ankle, specifically the spine, hips and knees.  No 
findings regarding the left ankle were reported. 

The report of an April 2004 VA examination revealed 
complaints of pain on both feet over the mid metatarsals 
dorsally upon walking a couple of blocks.  He claimed his 
fracture was on the foot, not the fibula.  He denied any 
locking or giving way, swelling or abnormal motion.  He took 
medication for arthritis which he described having 
everywhere.  He described intensity of his pain as probably a 
10, but prevented pain by resting frequently when walking up 
to 2 blocks.  He said the pain lasted 20 minutes and was 
alleviated by rubbing his leg and resting.  Functional 
impairment was noted to be that he had to stop and rest at 2 
blocks walking distance.  He could mow his lawn only by doing 
it pieces at a time.  No crutches or other assistive devices 
were used and there were no constitutional symptoms of bone 
disease.  He was retired and ambulation was limited.  
Physical examination revealed no deformity, angulations, 
false motion, shortening or intra articular involvement.  
There was no malunion, non union or loose motion.  As far as 
tenderness, drainage, edema, painful motion, weakness, 
redness and/or heat, there was non on fibula but midfoot of 
both feet without swelling.  He was noted to ache on 
ambulation and walked with a slow, antalgic gait.  There was 
no ankylosis.  An assessment of joint involvement was noted 
to include none from the fracture, nevertheless, the ankle 
was examined.  Dorsiflexion was 0 to 20 degrees, plantar 
flexion was 0 to 45 degrees, eversion was 0 to 20 degrees and 
inversion was 0 to 30 degrees.  There was moderate tenderness 
on gripping the midfoot of both feet without swelling, but no 
ankle tenderness.  He walked well on heels and toes but had 
balance problems affecting walking on his heels.  Peripheral 
pulses were absent on both feet, with a history of smoking 
noted.  He was also noted to have dyslipidema and glucose 
intolerance.  

The examiner commented that the functional limitation was 
that the veteran had to stop walking at 2 blocks because of 
multiple joint problems, including his left ankle.  Therefore 
there was a decrease in joint function but not range of 
motion.  New X-rays were ordered and showed findings of a 
minimal deformed bony cortex lateral aspect of distal tibia 
which could be a developmental deformity, normal joint, bony 
alignments and soft tissue in AP and lateral views of the 
left ankle.  X-rays of the feet revealed normal findings 
except for calcaneal spurs in both feet.  The diagnosis was 
history of fracture of left fibula.  The veteran denied a 
history of fibula fracture and claimed he'd fractured his 
left foot instead.  There were no symptoms related to 
fracture of the left fibula.  Also diagnosed was DJD of the 
left ankle, according to X-ray of September 2000, with no DJD 
on the X-rays done in the April 2004 examination.  

VA treatment records from 2004 reflect that in January 2004 
the veteran was seen for left foot complaints described as 
burning sensation.  He gave a history of injuring his foot 20 
years earlier and walked with a slow steady gait.  Another 
January 2004 treatment record revealed complaints of severe 
pain in the left foot, said to affect the entire foot, 
including the toes.  In June 2004 he was diagnosed with 
peripheral vascular disease (PVD) affecting both legs and 
feet.  Subsequent records from July 2004 showed that the PVD 
adversely affected his left foot, and he limped when walking 
and described pain as 8/10.  He had symptoms of claudication, 
which caused difficulty working in the yard due to pain in 
the calves.  An August 2004 vascular clinic evaluation 
revealed complaints of left foot pain rated as a 7 out of 10.  
He was ambulatory with a steady gait.  His musculoskeletal 
complaints included chronic pain in his left leg and edema in 
the left ankle.  He also had left leg weakness and nerve pain 
and numbness around the left knee and mid thigh.  The 
vascular clinic evaluation revealed that he walked with a 
cane.  In September 2004 he was seen by podiatry for 
complaints of left foot pain and was assessed with severe PVD 
in the left lower extremity that was non operable.  He was 
deemed unemployable and unable to travel more than 40 miles 
without endangering his health.  An October 2004 treatment 
record revealed continued complaints of chronic arthritic 
pain.  He continued with complaints of generalized leg and 
foot pain in November 2004.  In December 2004, he was noted 
to be walking with a slight limp and was deemed to be doing 
well except for chronic claudication at less than half a 
block.  Overall these records indicate that the source of 
much of his current left leg and foot problems are due to his 
PVD.  

Upon review of the evidence, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for the residuals of a left distal tibial 
fracture.  His ranges of motion have repeatedly been shown to 
be within the normal or near normal range in VA examinations 
from September 2000, November 2001 and April 2004.  The 
February 2003 VA examination did show a limited motion of 25 
degrees plantar flexion and 15 degrees dorsiflexion.  
However, this loss of motion appeared to be a temporary 
phenomenon, as the subsequent examination of April 2004 
revealed a full motion of 45 degrees plantar flexion and 20 
degrees dorsiflexion.  The April 2004 examination noted no 
tenderness, drainage, edema, weakness, redness, heat or 
painful motion of the fibula, although some of these findings 
were shown in the feet.  Overall, the veteran's ankle motion, 
even with consideration of pain on motion and fatigue is 
shown to be no more than moderately limited.  Thus a rating 
in excess of 10 percent is not warranted based on loss of 
motion. 

A higher evaluation is not warranted for the service 
connected left fibula disability based on the criteria for 
ankylosis, as there is no evidence in the record that the 
veteran's left ankle was ankylosed.  Examinations up to and 
including the most recent examination of April 2004 
repeatedly showed the ankle to not be ankylosed.  

The Board must now consider whether a higher rating is 
warranted under Diagnostic Code 5262, which assigns a 20 
percent disabling for malunion of the tibia and fibula when 
there is moderate knee or ankle disability.  A review of the 
record reflects that there is no malunion of the fibula.  The 
X-rays from September 2000 revealed no fracture or deformity 
of the left ankle, with mild degenerative changes noted.  The 
April 2004 VA examination likewise revealed no evidence of a 
malunion of the fibula, with X-rays showing a minimal 
deformed bony cortex of the tibia, thought to be a 
developmental deformity.  However, the April 2004 X-rays 
showed normal findings of the ankle, with not even DJD shown.  

Notwithstanding the evidence that there is no actual malunion 
of the tibia and fibula, the Board shall consider whether the 
left ankle disability most closely resembles a moderate ankle 
disability under DC 5262.  The veteran is noted to have 
walked with a limp favoring the left leg at various times as 
shown in the evidence.  He is also noted to repeatedly 
complain of pain that he has described as an 8/10 in the 
September 2000 VA examination, and favored his left leg.  
However this examination is noted to have described the pain 
as involving not only his ankle but also left knee and hip.  
The November 2001 VA examination was noted to only reveal 
mild discomfort of the left ankle on range of motion and his 
normal activities were said to not be severely affected by 
this left ankle condition.  The February 2003 VA examination 
revealed the veteran to describe his pain as a 10/10.  
However this examination focused on multiple joint conditions 
including the left knee and left hip, in addition to the left 
ankle and it is not clear as to the degree of pain was 
referable to the left ankle.  This February 2003 VA 
examination did reflect an increased tendency for the ankle 
to sprain and twist.  

By April 2004, the veteran was noted to walk with a very slow 
antalgic gait and his complaints were focused more on 
problems with both feet rather than the service connected 
left ankle.  Although the veteran claimed in this examination 
that he injured his left foot, not the ankle in service, the 
records do not show this and in fact he is shown to have 
injured his foot in 1990 when he sustained a dancer's 
fracture.  Physical examination of the ankle in April 2004 
yielded no real ankle problems other than restricted motion.  
Additional VA records from 2004 reflect that the bulk of the 
veteran's left leg problems are now attributable to a 
vascular condition, specifically peripheral vascular disease.  

In sum, the evidence reflects that most of the debilitating 
pain affecting the veteran's ability to walk on his left leg 
is shown to come from other sources such as a left knee and 
left hip disorder that are already service connected and 
rated separately and thus are not for consideration.  Care 
must be taken not to evaluate the same manifestations of 
disability under more than one applicable code. This would 
constitute "pyramiding." 38 C.F.R. § 4.14 (2004).  The most 
recent problems involving walking on the left leg are now 
shown to be due to a non service connected vascular disorder.  
The amount of disability actually shown from the medical 
evidence to be attributable to the residuals of the left 
fibula fracture continues to be no more than slightly 
disabling.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's left fibula 
injury residuals are greater than the current 10 percent 
evaluation. The Board has considered the applicability of the 
doctrine of reasonable doubt under 38 U.S.C.A. § 5107(b) in 
connection with the veteran's claim; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is inapplicable.

The Board has also reviewed the record under the provisions 
38 C.F.R. § 3.321.  The Board concludes that there is no 
evidence warranting further action on this question. There is 
no evidence demonstrating that the service-connected left 
tibia disorder markedly interferes with employment.  Although 
he is now considered medically unemployable, he is shown to 
be so due to medical disabilities other than the service 
connected left fibula disability.  There is no evidence that 
the veteran has been hospitalized or has required frequent 
treatment due to his left fibula disability.

Accordingly, an increased initial evaluation in excess of 10 
percent for left fibula fracture injury residuals is denied.


ORDER

Entitlement to an initial increased evaluation in excess of 
10 percent for residuals of a left fibula fracture is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


